DETAILED ACTION
Claims 13-27 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under GB1603350.8 filed on February 26, 2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, US 2013/0033585 A1 (Li). 

Regarding Claim 13, Li discloses a method, comprising: 
- capturing images by more than one sensor of a multi-camera device (Li [0013] – video sequences 101 and 102, concerning a common scene of interest, are captured by the master and slave channels by sensors 210 and 212 respectively); 
- creating a pool of images of the captured images (Li [0012] – the master channel and the slave channel correspond to cameras capturing images of a common scene with an image size; [0015] – master and slave image blocks 315, 320); 
- extracting a first set of color correction parameters utilizing the pool of images (Li [0020] – After application of the compensation gain in step 225, color differences may still exist between the master and slave channels 110, 120. For further color compensation, a color correction matrix (M) and color matching matrices for master (M′(M)) and slave (M′(s)) channels 110, 120 are generated in steps 238 and 240. In steps 238 and 240, a golden camera may be selected for calibration); 
- extracting a second set of color correction parameters utilizing the pool of images, wherein the second set of color correction parameters comprises the smallest error relative to the first set of color correction parameters (Li [0009] – Appreciable differences may exist among the captured video sequences 101, 102. The captured video sequences 101, 102 may exhibit visible differences in color. Several factors can drive this color difference, including variation among the camera sensors in one or more of the following areas: lens characteristics; infrared cut-off filter; color filter array; pixel response; viewing conditions; lighting conditions; and color shading effects; [0013] - Various known algorithms may be applied to conduct lens shading correction in steps 215 and 217; [0020] – In steps 238 and 240, a golden camera may be selected for calibration. Preferably, the golden camera has color ratios (R/G and B/G) that fall towards the statistical mean); and 
- calibrating color components of said more than one sensors of the multi-camera device according to the second set of color correction parameters (Li [0027] – The color matching matrix between the golden camera and the camera to be calibrated, M′3×3, may be obtained according to the following equation: rgb24×3=rgb′24×3 ·M′ 3×3). 

Regarding Claim 15, Li discloses the method according to claim 13, further comprising detecting one or more target color patterns from the pool of images; and defining the first set of color correction parameters to be those that give the smallest color error as compared to the color target pattern (Li [0020] – a golden camera may be selected for calibration. Preferably, the golden camera has color ratios (R/G and B/G) that fall towards the statistical mean; [0023] – In steps 238 and 240, the golden camera is subjected to color matching calibration with color targets, such as Macbeth ColorChecker chart, and using a standard illuminant reference and observer. An exemplary calibration includes the CIE 1931 standard colorimetric observer at selected illuminants, including illuminant A and D65. The raw responses of the golden camera to the 24 color patches of the Macbeth Color Checker chart may be designated as rgb24×3. The standard reference colors here are generally related to a display color space, such as the standard RGB (sRGB) color space).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Neuman, US 2009/0195641 A1 (Neuman).

Regarding Claim 14, Li discloses the method according to claim 13, as outlined above.
However, Li does not explicitly disclose the images are captured in different color temperatures and different capturing conditions, and wherein the pool of images are captured in the different color temperatures and capturing conditions
Neuman teaches the images are captured in different color temperatures and different capturing conditions, and wherein the pool of images are captured in the different color temperatures and capturing conditions (Neuman [0039] – The frames 319 and frames 328 include at least some differing content such as a differing character or character position, a different object shape or position, a different background, foreground, or other element, differing color, hue, saturation, or the like, or other differing content.  The second shots or scenes 318, 324, after this delay, again have the same content (but at a differing camera position) at frame 314).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Li so the images are captured in different color temperatures and different capturing conditions, and wherein the pool of images are captured in the different color temperatures and capturing conditions, as taught by Neuman. One would be motivated as different conditions may allow for better viewing of objects relative to other positions.

With regard to claim 18, the claim limitations are essentially the same as claim 13 but in a different embodiment. Therefore, the rational used to reject claim 13 is applied to claim 18. 
However, Li does not explicitly disclose an apparatus comprising at least one processor, and at least one memory comprising computer program code the at least one memory.
Neuman teaches an apparatus comprising at least one processor, and at least one memory comprising computer program code the at least one memory (Neuman [0013]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Li to have an apparatus comprising at least one processor, and at least one memory comprising computer program code the at least one memory, with the at least one processor, as taught by Neuman. One would be motivated as the processor with at least one memory comprising computer program code the at least one memory, as a means to run the process.

With regard to claim 19, the claim limitations are essentially the same as claim 14 but in a different embodiment. Therefore, the rational used to reject claim 14 is applied to claim 19.
With regard to claim 20, the claim limitations are essentially the same as claim 15 but in a different embodiment. Therefore, the rational used to reject claim 15 is applied to claim 20.

With regard to claim 23, the claim limitations are essentially the same as claim 13 but in a different embodiment. Therefore, the rational used to reject claim 13 is applied to claim 23. 
However, Li does not explicitly disclose a computer program product embodied on a non-transitory computer readable medium, comprising computer program code.
Neuman teaches a computer program product embodied on a non-transitory computer readable medium, comprising computer program code (Neuman [0013]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Li to have a computer program product embodied on a non-transitory computer readable medium, comprising computer program code, as taught by Neuman. One would be motivated as a computer program product embodied on a non-transitory computer readable medium provides a means to run the process.

With regard to claim 24, the claim limitations are essentially the same as claim 14 but in a different embodiment. Therefore, the rational used to reject claim 14 is applied to claim 24.
With regard to claim 25, the claim limitations are essentially the same as claim 15 but in a different embodiment. Therefore, the rational used to reject claim 15 is applied to claim 25.

Claims 16, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Aoki et al, US 2016/0353083 A1 (Aoki).

Regarding Claim 16, Li discloses the method according to claim 13, as outlined above.
However, Li does not explicitly disclose two or more of the images are captured simultaneously.
Aoki teaches the two or more of the images are captured simultaneously (Aoki [0049] – The image capturing timings of the first camera 1 and the second camera 2 are synchronized, and they simultaneously capture an image of the same object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Li so the two or more of the images are captured simultaneously, as taught by Neuman. One would be motivated as images captured simultaneously would prevent capturing images with changed conditions.

With regard to claim 21, the claim limitations are essentially the same as claim 16 but in a different embodiment. Therefore, the rational used to reject claim 16 is applied to claim 21.
With regard to claim 26, the claim limitations are essentially the same as claim 16 but in a different embodiment. Therefore, the rational used to reject claim 16 is applied to claim 26.

Claims 17, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Vondran et al, US 2015/0104074 A1 (Vondran).

Regarding Claim 17, Li discloses the method according to claim 13, as outlined above.
However, Li does not explicitly disclose the two or more of the images are captured at different times.
Vondran teaches two or more of the images are captured at different times (Vondran [0035] – The first and second images 202 and 204 may be captured, respectively, by the first and second sensors 150 and 152, at different times).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Li so the two or more of the images are captured at different times, as taught by Vondran. One would be motivated as different conditions allow for a change in the scene.

With regard to claim 22, the claim limitations are essentially the same as claim 17 but in a different embodiment. Therefore, the rational used to reject claim 17 is applied to claim 22.
With regard to claim 27, the claim limitations are essentially the same as claim 17 but in a different embodiment. Therefore, the rational used to reject claim 17 is applied to claim 27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Examiner, Art Unit 2483